DETAILED ACTION
Status of Application
Claims 1-10 are pending in this action.  Claims 1-10 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application, filed September 13, 2021, claims benefit of foreign priority to CN202110484550.5, filed Apryl 30, 2021.  No English translations of the certified copy of priority application has been received.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.  37 CFR 41.154(b) and 41.202(e).

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The specification is objected to because of the following informalities:
The specification comprises multiple acronyms/symbols without proper definition, e.g., “GB2760” (Page 2); “DE value” (Page 3); “healthy SD rats” (Page 9).  The acronym/symbol should be given once in parenthesis after the first use of the full term, and then the acronym/symbol is used alone thereafter if needed.  Appropriate correction is required.
The specification comprises typographic errors, e.g., “the ethanol aqueous solution is has a volume (Page 4) that need to be corrected.

Information Disclosure Statement
The information disclosure statement, filed on 09/13/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
Foreign language references listed in the information disclosure statement(s), for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.

Claim Objections
Claims 3-8 are objected to because of the following informalities:  
Claim 3 recites the limitation “pressure of 0.05 MPa to 1.0 MPa” that needs to be corrected to “pressure of from 0.05 MPa to 1.0 MPa” for clarity.  Similar is applied to claims 4-8. 
Claim 4 comprises the typographic error “ghatti gun” that needs to be corrected to “ghatti gum”.
It is suggested that in claim 4 the filler should be defined by a proper Markush group language, i.e., “is selected from the group consisting of A, B, … and C” for clarity.  
Claim 5 comprises the limitation “for 1 to 10 hours” that needs to be corrected to “for 1 hour to 10 hours.”
Claim 7 comprises the acronym “DE”.  The acronym should be given once in parentheses after the first use of the full term, and then the acronym is used alone thereafter if needed.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “ethanol aqueous solution” that is not reasonably clear.  In the present case, it is unclear if this limitation implies (i) a solution of some compound in a water-ethanol mixture, OR (ii) a water-ethanol mixture used as a solvent.  To this point, it is noted that the instant specification teaches the use of 70-99 v/v % of ethanol and 1-30 v/v% of water (Pages 4-5).  Similar is applied to claim 3.  Clarification is required.   
Claim 3 recites the limitation “heated at 0-60 oC” that is not reasonably clear.  In the present case, it is unclear what is understood by “heating at 0 oC”.  Clarification is required.  
Claim 8 is unclear and indefinite, because said claim recites a broad range/limitation together with a narrow range/limitation (i.e., preferably) that falls within the broad range/limitation in the same claim.  Therefore, the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  MPEP § 2173.05(c).  Clarification is required. 
Claim 10 recites the limitation “An application of the water-soluble curcumin mixture … in food, health food or medicine” that is unclear.  In the present case, it is not clear what is claimed – food and medicine products comprising claimed water-soluble curcumin mixture, OR a process of modification of food/medicine products by applying/using claimed water-soluble curcumin mixture.  Clarification is required.  
Claims 2, 4-7, 9 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17,473,967. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending application since the referenced copending applications and the instant application are claiming common subject matter, as follows:  A method for preparing a water-soluble curcumin liquid, comprising the following steps: A) dissolving curcumin, vitamin C and ascorbyl palmitate in an ethanol aqueous solution, evaporating ethanol under reduced pressure, and vacuum drying to obtain a curcumin-vitamin C- ascorbyl palmitate co-crystal; and B) high-speed emulsifying the curcumin-vitamin C-ascorbyl palmitate co-crystal and a water-soluble colloidal solution that includes an emulsifying additive under vacuum, sequentially conducting a two-stage wet grinding, a homogenization and a potential adjustment to obtain the water-soluble curcumin liquid.
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggests a preparation of curcumin-vitamin C-ascorbyl palmitate co-crystals as instantly claimed and their use in food or medical formulations.  Applicant teaches that said approach (i.e., formation of co-crystals as instantly claimed) allows significantly increasing a bioavailability of curcumin, i.e., by 10-18 times compared to curcumin raw material.

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615